 1                                                            The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT FOR THE
 8
                           WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10
     ASHLEY M. FLINT                                   CASE NO. 2:18-cv-01359-RSM
11
                      Plaintiff,
12                                                     STIPULATED MOTION FOR
                                                       DISMISSAL OF PLAINTIFF’S
13                         v.
                                                       COMPLAINT AND
14 UNITED STATES OF AMERICA,                           ORDER
15
                      Defendants.
16
17          Plaintiff, Ashley M. Flint, and Defendant, the United States of America, by and
18
     through their counsel of record, hereby stipulate that the case has been resolved and
19
20 jointly move this Court for an order dismissing Plaintiff’s Complaint with prejudice and
21 without costs or fees to any party. The parties further stipulate that the Court shall not
22
     retain jurisdiction over the action or the settlement thereof.
23
24 //
25 //
26
     //
27
28
     STIPULATED MOTION FOR DISMISSAL                                  United States Attorney’s Office
     OF PLAINTIFF’S COMPLAINT                                         700 Stewart Street, Suite 5200
     AND ORDER - 1                                                     Seattle, Washington 98101
     2:18-cv-01359-RSM                                                        (206) 553-7970
 1         DATED this 23rd day of January, 2020.
 2
     SO STIPULATED:
 3
     BRIAN T. MORAN
 4
     United States Attorney
 5
     s/ Tricia Boerger
 6
     TRICIA BOERGER, WSBA No. 38581
 7   Assistant United States Attorney
     Western District of Washington
 8
     United States Attorney’s Office
 9   700 Stewart Street, Suite 5220
     Seattle, Washington 98101-1271
10
     Phone: 206-553-7970
11   Email: tricia.boerger@usdoj.gov
12
     Attorneys for Defendant United States of America
13
14
   s/Cornelia Clark
15 Cornelia Clark, WSBA No. 26824
   321 Burnett Ave. S.
16
   Suite. 201
17 Renton, Washington 98057
   Phone: 425-282-0487
18
   Email: corneliaclark@seanet.com
19
   Attorney for Plaintiff
20
21
22
23
24
25
26
27
28
     STIPULATED MOTION FOR DISMISSAL                    United States Attorney’s Office
     OF PLAINTIFF’S COMPLAINT                           700 Stewart Street, Suite 5200
     AND ORDER - 2                                       Seattle, Washington 98101
     2:18-cv-01359-RSM                                          (206) 553-7970
 1                                            ORDER
 2         Pursuant to the parties’ motion, and the parties having stipulated and agreed, it is
 3
     hereby ORDERED that Plaintiff’s Complaint is dismissed with prejudice and without
 4
 5 costs or fees to any party. This Court shall not retain jurisdiction over the action or
 6 settlement thereof.
 7
          DATED this 27 day of January 2020
 8
 9
10
11
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
     Presented by:
15
16 BRIAN T. MORAN
   United States Attorney
17
18
     s/ Tricia Boerger                        r
19
     TRICIA BOERGER, WSBA # 38581
20   Assistant United States Attorney
     Western District of Washington
21
     United States Attorney’s Office
22   700 Stewart Street, Suite 5220
     Seattle, Washington 98101-1271
23
     Phone: 206-553-7970
24   E-mail: tricia.boerger@usdoj.gov
     Attorney for the United States of America
25
26
27
28
     STIPULATED MOTION FOR DISMISSAL                                United States Attorney’s Office
     OF PLAINTIFF’S COMPLAINT                                       700 Stewart Street, Suite 5200
     AND ORDER - 3                                                   Seattle, Washington 98101
     2:18-cv-01359-RSM                                                      (206) 553-7970
